Citation Nr: 1752130	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  11-23 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for degenerative disc disease of the cervical spine.

5.  Entitlement to service connection for an eye injury. 


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1974.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

While the Veteran testified during a January 2015 hearing before the Board, no testimony was given on the issues remaining on appeal.  For this reason, in June 2015 the Board remanded the appeal with instruction to schedule the Veteran for his requested hearing on the remaining issues.  The Veteran was scheduled for a videoconference hearing in September 2016, but he neither appeared nor requested a rescheduling or postponement.  The request for a hearing is therefore considered withdrawn.  38 C.F.R. § 20.702(d) (2017).  

In a December 2016 decision, the Board denied service connection for hypertension, a sleep disability, and a left ring finger nerve injury, and remanded the issues remaining on appeal with instruction to provide VA examinations.  The Veteran underwent appropriate VA examinations in January 2017 and March 2017.  The Board is satisfied that the instructions in its remands of June 2015 and December 2016 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for an eye injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss is not related to service and did not manifest within one year of separation from service.

2.  Tinnitus is not related to service.

3.  A low back disability is not related to service and did not manifest within one year of separation from service.  

4.  A cervical spine disability is not related to service and did not manifest within one year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for degenerative disc disease of the cervical spine have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, including arthritis and organic diseases of the nervous system such as sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Hearing Loss and Tinnitus

The Veteran claims service connection for bilateral hearing loss and tinnitus.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Prior to January 1, 1967, audiological evaluation was performed using American Standards Association (ASA) units.  Since 1975, however, VA has evaluated hearing loss under International Standards Organization-American National Standards Institute (ISO-ANSI) units.

The Veteran had in-service audiological evaluations during service in July 1969 and December 1973 and immediately after separation in May 1974, at which time auditory thresholds were recorded.  The December 1973 thresholds were marked as ANSI units.  However, because it is unclear whether the July 1969 or May 1974 thresholds were recorded in using ASA units or ISO-ANSI units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data will be converted from ASA to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10
 
Service treatment records do not reflect any symptoms of or treatment for hearing loss or tinnitus.  At his July 1969 induction examination, audiometry results revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
15 (25)
0 (10)
No record
-5 (0)
LEFT
10 (25)
0 (10)
0 (10)
No record
-10 (-5)

At his December 1973 separation examination, audiometry results revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
5
LEFT
25
15
5
0
10

No hearing loss or tinnitus disability was noted, and in the accompanying report of medical history the Veteran denied having ever experienced hearing loss.  Service treatment records further contain an unsigned and incomplete May 1974 enlistment examination shortly after the Veteran's discharge.  Audiometry results revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
15 (25)
0 (10)
5 (10)
LEFT
20 (35)
10 (20)
10 (20)
0 (10)
10 (15)

In a May 2010 statement, the Veteran associated his current hearing loss with witnessing a May 1971 bomb blast in service.

The Veteran underwent a VA examination in August 2010.  He reported difficulty hearing and constant tinnitus which had an onset after witnessing an explosion in Vietnam.  He denied noise exposure in recreation or subsequent civilian employment.  Audiometry results revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
40
50
LEFT
35
35
35
35
35

Speech recognition scores were 96 percent in the right ear and 92 percent in the left ear.  The Veteran was diagnosed with sensorineural hearing loss, mild to moderate in the right ear and mild in the left ear.  The examiner opined that it was less likely than not that hearing loss and tinnitus were related to service.  This opinion was based on the rationale that the Veteran had normal hearing upon separation, and there were no complaints of tinnitus in service. 

A September 2011 statement attributed to multiple family members stated that upon returning home from Vietnam the Veteran complained about ringing in his ears.

In an August 2015 statement, a friend who served with the Veteran after he returned home from Vietnam stated that he had trouble understanding conversation because of the loud constant ringing in his ears.  In a separate August 2015 statement, a second friend who served with the Veteran also stated that he had issues with his hearing, and would not understand conversations.  In another August 2015 statement, a third friend who served with the Veteran described how he had ringing in his ears making conversation difficult.

The Veteran underwent another VA examination in January 2017.  He reported difficulty understanding conversations and hearing his television.  He reported in-service exposure to excessive noise from aircraft, explosions, and gunfire without the use of hearing protection.  He denied occupational or recreational exposure to excessive noise.  He also reported tinnitus that started years ago.  Audiometry results revealed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
35
40
LEFT
5
10
25
20
40

Speech recognition scores were 88 percent in the right ear and 92 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss and opined that it was less likely than not related to service.  This opinion was based on the rationale that there were no significant differences in the Veteran's hearing tests throughout service.  The examiner explained that although the Veteran's friends reported noticing that he had difficulty hearing years ago, such miscommunications were unlikely due to an organic hearing loss given the mild hearing loss he experiences currently is unlikely to manifest in more than minimal difficulty hearing conversations.  Likewise, the examiner opined that it was less likely than not that tinnitus was related to service.  This opinion was based on the rationale that it is difficult to find a nexus between tinnitus and military service noise exposure without evidence of in-service auditory damage.

In an October 2017 informal hearing presentation, the Veteran's representative argued that the January 2017 VA examiner's opinion was inadequate because, while noting a shift in thresholds from entrance to separation, the opinion discounted the shift because the separation thresholds did not meet hearing loss requirements under 38 C.F.R. § 3.385.

The Board finds that the evidence weighs against a finding that hearing loss is related to service or manifested within one year of separation from service.  Though the Veteran's representative argues that the January 2017 VA examiner impermissibly relied on the Veteran's lack of a disability upon separation, the opinion itself does not support that argument.  Rather, the examiner found that the shift from entrance to separation was not significant.  At no time did the January 2017 VA examiner indicate that audiometry levels upon separation must meet the requirements of 38 C.F.R. § 3.385 to be considered significant.  Furthermore, the January 2017 VA examiner adequately explained why the Veteran's friends' recollections were not indicative of hearing loss that was present after service.  For these reasons, the Board finds that the evidence weighs against a finding that hearing loss is related to service or manifested within one year of separation from service.  Service connection is therefore denied.

The Board further finds that the evidence weighs against a finding that tinnitus is related to service.  The January 2017 VA examiner explained that it is unlikely that tinnitus would be caused by events in service without evidence of acoustic trauma, which would result in a significant shift in thresholds from entrance to separation from service.  The Board finds this opinion more probative than the Veteran's reports of ringing in his ears in service because the opinion is based on medical expertise and is consistent with service treatment records which do not reflect any ringing in the Veteran's ears during service.  For these reasons, the Board finds that the evidence weighs against a finding that tinnitus is related to service, and service connection is therefore denied.

Low Back Disability

The Veteran claims service connection for a low back disability.

Service treatment records reflect that no lower back disability was noted at the Veteran's December 1973 separation examination, though the Veteran subsequently reported low back pain in April 1974 prior to discharge.  

Private treatment records reflect that in July 1999, he reported that he had injured his back in a June 1999 motor vehicle accident.  In March 2000, the Veteran reported to the emergency room with chest pain.  He reported a history of low back pain secondary to a car accident some years ago, but denied arthritis.  A September 2000 chest x-ray report refers to mild degenerative changes in the spin and a slight compression of two mid-thoracic vertebral bodies most likely related to old trauma.

In June 2010 and July 2010 statements, the Veteran reported that an in-service 1971 bomb blast threw him in the air into a tree, hurting his back.

VA treatment records reflect that in July 2010, the Veteran reported burning pain in his upper and lower back.  He denied any recent injuries and attributed the pain to an injury in Vietnam.  He was diagnosed with neck and back discomfort and referred for x-rays, which revealed minimal degenerative changes of the lumbar spine and mild degenerative changes throughout the thoracic spine with minimal wedging of the midthoracic vertebrae.

A September 2011 statement attributed to multiple family members stated that upon returning home from Vietnam the Veteran had problems with his spine.

VA treatment records reflect that in May 2014 x-rays showed no obvious changes in the lumbar spine from July 2010.  In December 2014, the Veteran reported leg pain in the sciatic area and was referred for an MRI.  A January 2015 MRI showed severe facet degeneration with moderate narrowing.

In an August 2015 statement, a friend who served with the Veteran after he returned home from Vietnam stated that he had trouble participating in sports because of pain in his knees and lower back.  In a separate August 2015 statement, a second friend who served with the Veteran also stated that he had issues with his back.

The Veteran underwent a VA examination in January 2017.  He reported that he was exposed to an explosion in service in August 1971 and was thrown backwards into a tree, noting back pain when he got up.  He stated that there was no medic present at the time, and when he eventually went to sick call he was told that there was nothing they could do and that it would go away.  The examiner diagnosed degenerative arthritis of the thoracolumbar spine with right radiculopathy.  The examiner opined that it was less likely than not that the Veteran's low back disability was related to service.  This opinion was based on the rationale that despite the Veteran's reports of a back injury in service and his treatment in April 1974, there was evidence that he was able to play sports in the 1980s and lift drywall into the 2000s, and treatment records indicate that the Veteran injured his back in a June 1999 motor vehicle accident.  Between the lack of evidence of low back symptoms at discharge and the evidence against ongoing symptoms for many years post service, there was less likely than not a relationship.

The Board finds that the evidence weighs against a finding that a low back disability is related to service or manifested within one year of separation.  Because explosion described by the Veteran is the basis for his award of service connection for posttraumatic stress disorder (PTSD), it is established that the explosion occurred.  Nevertheless, the evidence weighs against a relationship between the Veteran's in-service injury and his current disability.  The January 2017 VA examiner's opinion is highly probative.  It provides a detailed explanation as to why the Veteran's current low back disability is more likely related to aging and more recent trauma than his in-service incident.  No lower back disability was noted upon separation from service, the Veteran was in a motor vehicle accident in June 1999, and his activities indicate a healthy back in the interim.  For these reasons, the Board finds that the evidence weighs against a finding that a low back disability is related to service or manifested within one year of separation.  Service connection is therefore denied.

Degenerative Disc Disease of the Cervical Spine

The Veteran claims service connection for degenerative disc disease of the cervical spine.

Service treatment records do not reflect any symptoms of or treatment for any cervical spine issues.  No disability was noted at the Veteran's December 1973 separation examination.

Private treatment records reflect that after a June 1999 motor vehicle accident, the Veteran underwent a cervical spine x-ray, which revealed mild arthritis degenerative disc disease.  In July 1999 he reported that he injured his back in this accident, and had suffered neck pain since.  A September 1999 MRI and a December 2000 cervical myelogram revealed multi-level cervical degenerative disc disease and spondylosis.  In May 2003 he reported posterior neck pain which followed presumably the same motor vehicle accident.  X-rays revealed degenerative disc disease with mild disc height loss, end-plate sclerosis, and end-plate osteophyte formation.

In June 2010 and July 2010 statements, the Veteran reported that an in-service 1971 bomb blast threw him in the air into a tree, hurting his neck.

VA treatment records reflect that in July 2010, the Veteran reported burning pain in his upper and lower back.  He denied any recent injuries and attributed the pain to an injury in Vietnam.  He was diagnosed with neck and back discomfort and referred for x-rays, which revealed moderate disc space narrowing at 3 levels.  At an August 2010 physical therapy consultation, he reported that his primary issue is neck pain, which had bothered him for over 30 years.  He related the onset to a blast in Vietnam which thrust him back against a tree.  He reported neck pain to his physician again in November 2010.  

A September 2011 statement attributed to multiple family members stated that upon returning home from Vietnam the Veteran had problems with his neck.  In a separate August 2015 statement, a second friend who served with the Veteran also stated that he had issues with his neck, including describing a time when it became stuck upon sudden rotation.  In another August 2015 statement, a third friend who served with the Veteran described how the Veteran's neck would lock up at times.

The Veteran underwent a VA examination in March 2017.  He reported that in-service injuries in August 1971 were the cause of his current cervical spine disability, specifically an explosion which thrust him back against a tree.  He reported current neck pain for over 30 years.  He denied having played organized sports after service, but the examiner noted statements indicating that he was in a softball league and played basketball.  He reported that his June 1999 motor vehicle accident had not injured his neck beyond its state prior to the accident.  The examiner diagnosed degenerative disc and joint disease of the cervical spine, which the examiner opined was less likely than not related to service.  This opinion was based on the rationale that medical evidence supported a significant accidental injury to the cervical spine in the June 1999 motor vehicle accident.  His neck and shoulder pain following the accident was significant and sustained enough that he underwent a cervical myelogram for persistent symptoms more than a year later.  The examiner further explained that the minimal degenerative disc and joint disease present in the June 1999 x-rays argues against a clinically significant cervical spine injury having occurred in service, as such an injury would have been expected to develop into more advanced degenerative arthritis in the intervening decades.  The examiner also referred to the Veteran's lack of neck pain reported when he filed a VA service connection claim for other disabilities in 1974.  As such, the examiner opined that the current cervical spine arthritis represents the cumulative effects of multiple factors to include acute traumas and normal aging.  The reported injuries in service represent a small fraction of the overall degenerative forces that the spine sustained over the course of the Veteran's life, and therefore does not represent the proximal causation of any current disability.

The Board finds that the evidence weighs against a finding that a cervical spine disability is related to service or manifested within one year of separation.  Because explosion described by the Veteran is the basis for his award of service connection for posttraumatic stress disorder (PTSD), it is established that the explosion occurred.  Nevertheless, the evidence weighs against a relationship between the Veteran's in-service injury and his current disability.  The March 2017 VA examiner's opinion is highly probative.  It provides a detailed explanation as to why the Veteran's current cervical spine disability is more likely related to aging and more recent trauma than his in-service incident.  No cervical spine disability was noted upon separation from service, the Veteran injured his cervical spine in a motor vehicle accident in June 1999, and his activities indicate a healthy neck in the interim.  For these reasons, the Board finds that the evidence weighs against a finding that a cervical spine disability is related to service or manifested within one year of separation.  Service connection is therefore denied.

[CONTINUED ON NEXT PAGE]



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a low back disability is denied.

Service connection for degenerative disc disease of the cervical spine is denied.


REMAND

The Veteran claims service connection for an eye injury.  Unfortunately, remand is necessary to obtain a clarifying opinion.

Service treatment records reflect that at his July 1969 induction examination, the Veteran's distance vision was measured as 20/25 in the right eye and 20/20 in the left eye.  In December 1971 the Veteran reported a foreign object in his right eye.  He reported no injury or history of trauma.  No object could be found, and on referral to the eye clinic he was diagnosed with a small chalazion.  In September 1973 he reported redness and blurred vision in his right eye but again denied a history of trauma.  At the time, his vision was measured at 20/30 in the right eye and 20/25 in the left eye.  No eye disability was noted at his December 1973 separation examination, and his distance vision was measured at 20/20 in both eyes.  In the accompanying report of medical history, the Veteran denied having ever experienced eye trouble.

Service treatment records further contain an unsigned and incomplete May 1974 enlistment examination shortly after the Veteran's discharge.  His distance vision was measured at 20/20 bilaterally.

Private treatment records indicate that in March 2010 the Veteran reported seeing a megaton bomb explode with a bright flash while in service, and having experienced blurred vision with glare ever since.  In a March 2010 letter, the Veteran's private treating optometrist diagnosed the Veteran with maculopathy secondary to an explosion he witnessed, myopia, astigmatism, presbyopia, intermittent exotropia, dry eye syndrome, and mild allergic conjunctivitis.  Vision was correctible to 20/25 in both eyes.

VA treatment records reflect that in April 2010 the Veteran's optometrist noted his diagnosis of maculopathy.

In a May 2010 statement, the Veteran associated his eye disability with witnessing a May 1971 bomb blast in service.  In June 2010 and July 2010 statements, the Veteran elaborated that the bomb blast threw him into a tree and that he awoke seeing black spots and blurred vision.

A September 2011 statement attributed to multiple family members stated that upon returning home from Vietnam the Veteran had problems with his eyes and complained of blurred vision.

In an August 2015 statement, a friend who served with the Veteran after he returned home from Vietnam stated that he complained about his eyes and how at times he would see flashing colors and black spots moving around.  In a separate August 2015 statement, a second friend who served with the Veteran also stated that he had issues with seeing colors and spots.  In another August 2015 statement, a third friend who served with the Veteran described how he would see spots, colors, and blurred vision.

The Veteran underwent a VA examination in January 2017.  He reported close exposure to an explosion and shock wave while in service.  He reported difficulty with glare and episodes of bilateral colored lights preceding headaches.  Ocular examination was normal with no signs of previous injury.  The examiner noted that the bilateral lights preceding headaches are a common prodromal symptom for migraines and are not related to any eye injury.

In an October 2017 informal hearing presentation, the Veteran's representative argued that the Board should interpret the Veteran's eye injury claim as a claim for service connection for headaches with visual aura as a symptom.

The Board notes that the Veteran's representative argues that the claim should therefore be construed as a claim for service connection for migraine headaches.  The Veteran, however, has consistently characterized this claim as an injury to his eyes, with symptoms including blurred vision and glare.  These symptoms were not characterized as intermittent, and it was not until the January 2017 examination that the Veteran identified a symptom that was associated with headaches.  As such, the Board finds that a claim for service connection for migraine headaches is distinct from the Veteran's current claim on appeal, and is thus outside the scope of this decision.

The Board further finds that the January 2017 VA examiner's opinion was inadequate.  Specifically, in finding that the Veteran did not have a current eye disability, the examiner failed to explain the apparent disagreement with the private optometrist who wrote the March 2010 letter diagnosing maculopathy.  Moreover, the examiner failed to explicitly state that the Veteran did not exhibit current maculopathy.  A new opinion is therefore necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2.  Seek a clarification opinion from the January 2017 VA examiner, or if unavailable obtain an opinion from another VA examiner.  A new VA examination of the eyes may be scheduled if the examiner deems it necessary.  The claims file must be reviewed by the examiner.  

The examiner should provide an opinion regarding any eye disability that the Veteran exhibits.  In so doing, the examiner must discuss the March 2010 letter from the Veteran's private optometrist, in which the Veteran was diagnosed with maculopathy and other eye conditions.  If the examiner disagrees with the optometrist, an explanation for the disagreement must be provided.  For any disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that such disability is related to service.     

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


